Citation Nr: 1226826	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the right thumb with limited motion.

2.  Entitlement to an initial compensable rating for amputation of the tip of the distal phalange, right ring finger.

3.  Entitlement to an initial compensable rating for limited motion of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran was a Member of the Reserve from September 1975 to October 1990, with multiple periods of active duty for training.  His representative has indicated that earlier reserve membership has not been verified or recognized.  As exact dates of duty do not come into effect in the outcome of this case, further verification will not be undertaken.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  The case comes to the Board from the RO in Montgomery, Alabama.  

The Veteran's representative indicated that the Veteran wanted to seek service connection for a cervical spine disorder and for the residuals of a traumatic brain injury.  These issues have not been addressed by the agency of original jurisdiction (AOJ) and are not properly before the Board at this time.  They are referred to the RO for initial action.

The Board also notes that the Veteran's representative argued that the Veteran should receive a higher rating for his right ulnar nerve paralysis.  The Veteran specifically withdrew this issue from his appeal by written statement dated in November 2011.  

The issues of entitlement to higher ratings for degenerative disease of the right thumb with limited motion and limited motion of the right middle finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ring finger was not amputated at the proximal interphalangeal joint or proximal thereto.

CONCLUSION OF LAW

The criteria for a compensable rating for amputation of the tip of the distal phalange, right ring finger were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5155 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was provided the requisite notices in April 2007.  The April 2007 letter informed him what the evidence needed to show in order to establish service connection for a claimed disability, and which part of that evidence VA would seek to obtain on his behalf and which part the Veteran was expected to provide.  It also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and the written contentions of the Veteran.  The Veteran was afforded two VA examinations of his fingers.

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA, as to the issues decided herein.

 Initial Rating

The Veteran contends that he should receive a compensable rating for the amputation of the tip of his ring finger.  In a June 2007 written statement the Veteran wrote that his ring finger tip was amputated and the finger did not bend.  In his notice of disagreement dated in December 2007 the Veteran wrote that he should receive a higher rating due to the pain in his finger.  On his VA Form 9 dated in October 2008 the Veteran wrote that his ring finger was disfigured and suffered from "some sort of paralysis."

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).
Amputation of the ring finger is addressed in 38 C.F.R. § 4.71a, diagnostic code 5155.  A 10 percent rating is assigned when there is amputation at the proximal interphalangeal joint or proximal thereto, without metacarpal resection.  A 20 percent rating applies with metacarpal resection (more than one half of the bone lost).  A noncompensable rating applies for amputations that are less severe than provided for in the 10 percent rating.  In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

Alternatively, the Veteran's ring finger disability could be rated on loss of motion.  However, any limitation of motion of the ring or little finger is noncompensable.  38 C.F.R. § 4.71a, diagnostic code 5230.

The Veteran's right ring finger was examined by VA in July 2007.  The Veteran is right handed.  It was noted that the tip of the right ring finger was amputated due to an in service motorcycle accident.  There was no evidence of limited motion or instability in the joint proximal to the amputation site.  There was no bony abnormality other than the amputation.  The amputation was through the distal phalanx.  There was no resection of part or all of a metacarpal bone.  The Veteran was employed as a carpenter for more than 20 years and the amputation of the tip of the ring finger did not cause any significant effects on his occupation.  There were no effects of this problem on usual daily activities.  

The Veteran's finger was reexamined in June 2011.  At that time, the Veteran complained of pain in the right hand and weakness of the hand and fingers.  The Veteran reported pain, limited motion, and weakness of the ring finger.  It was noted that the distal tip of the right ring finger was amputated.  Range of motion was 0 degrees of metatarsophalangeal extension and 0-75 degrees of active flexion. Proximal interphalangeal joint had 0-90 degrees of active range of motion and  distal interphalangeal joint had 0 degrees of active range of motion.  The examiner did not indicate the specific functional effects of just the amputation of the right ring finger, but rather noted that the combined impact of the Veteran's various finger disabilities significantly impacted his ability to perform activities of daily living.  

The evidence does not show that the Veteran's right ring finger disability meets the criteria for a compensable rating.  Only the distal tip of the finger is amputated.  There was no amputation at or proximal to the proximal interphalangeal joint.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  There is no evidence that the amputation of the tip of the Veteran's finger has unusual symptoms which are not accounted for by the rating schedule.  Both amputation of the tip of the finger and limited motion of the finger are contemplated in 0 percent ratings for limited motion and for amputations to less than the proximal interphalangeal joint.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial compensable rating for amputation of the tip of the distal phalange, right ring finger is denied.



REMAND

The Veteran contends that the symptoms of his thumb and middle finger disabilities are more serious than are encompassed by the currently assigned ratings for those disabilities, which are rated on range of motion.  While the June 2011 VA examination provided detailed ranges of motion in degrees, the rating schedule assesses these disabilities in terms of the gap between the thumb or finger and the fingers or the palm.  This information was not provided on the VA examination.  A remand is necessary in order for the Veteran to be afforded an examination that assesses his disabilities in light of the criteria set forth in the Schedule for Rating Disabilities.

Additionally, given the time that has elapsed since the initial adjudication of this claim, the Veteran should be contacted to find out if there are any outstanding treatment records for his middle finger and thumb.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his thumb and middle finger after service.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Afford the Veteran a VA examination of his middle finger and thumb.  All symptoms and functional effects of his middle finger and thumb disabilities should be set forth in the report of examination.  The examiner should specifically indicate the size of any gap between the thumb and the fingers with the thumb attempting to oppose the fingers.  With respect to the Veteran's middle finger, the examiner should specifically express the size of any gap between the fingertip and the proximal crease of the palm with the finger flexed to the extent possible, as well as document any limitation of extension.  To the extent ranges of motion are provided in degrees, it should be indicated what the normal range of motion for the fingers would be.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


